DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 16 is objected to because of the following informalities:  lines 2-3 recites “for executing on a computer system a computer process” which is unclear what is “a computer system a computer process”.  Appropriate correction is required.
Claims 18-20 are objected to because of the following informalities:  claims 18, 19 and 20 should be dependent claims of claim 16 not claim 1.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-5 of U.S. Patent No.10445371. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 4-5 of U.S. Patent No. 10445371 in combination teach each and every limitation of claim 1 of the instant application. 
Regarding claim 1, Claims 1 and 4-5 of U.S. Patent No. 10445371 teach a computer implemented method comprising: 
analyzing a plurality of observations including elements related to two different entities.)
representing the one or more of various elements as nodes in a graph in an information cataloging system executed by one or more hardware processors by storing the observations in a database; (Claim 1: representing each of the plurality of observations in an information cataloging system executed by one or more hardware processors by storing the observations in a database using a relationship edge between two nodes, each of the two nodes representing an element related to one of the two different entities.)
representing relations between one or more nodes as relation edges in the graph; (Claim 1: representing each of the plurality of observations using a relationship edge between two nodes, each of the two nodes representing an element related to one of the two different entities.)
assigning confidence levels to one or more of the plurality of nodes; (Claim 4: assigning a trustworthiness score to each of the plurality of observations.)
assigning, using the information cataloging system, a score to each relationship edge based on metadata related to the relations represented by the relationship edge; (Claim 1: assigning, using the information cataloging system, a score to each relationship edge based on metadata related to the observation represented by the relationship edge.)
computing confidence values for one or more of the relationship edges based on the confidence levels assigned to the nodes associated with the edges and the score assigned to each of the relationship edges; (Claim 5:  assigning a score to each relationship edge further comprises assigning the score based on the trustworthiness score of the observation represented by the relationship edge.) and 
inferring, using the information cataloging system, a relationship between the two different entities based on length of the aggregate relationship edge between the two different entities.)

Claim 16 of the instant application is substantially similar to claim 1. Claims 7 and 10-11 of U.S. Patent No. 10445371 teach claim 16 of the instant application.

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 4-5 of U.S. Patent No. 10445371 in view of Hoffman (US 8131745 B1).
 Regarding claim 2, Claims 1 and 4-5 of U.S. Patent No. 10445371 teach the method of claim 1.
Claims 1 and 4-5 of U.S. Patent No. 10445371 do not explicitly disclose assigning an identifier to each of the one or more entities, wherein an identifier is a randomly assigned value.
Hoffman teaches assigning an identifier to each of the one or more entities, wherein an identifier is a randomly assigned value. (Fig. 6: Email 1, Email 2, User A, User B, etc.)
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to include above limitation into Malik and Wong. One would have been motivated to do so because it is desirable to assign some random value to nodes on a graph in order to simplify the process and time saving.

Claim 17 of the instant application is substantially similar to claim 2. Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 and 10-11 of U.S. Patent No. 10445371 in view of Hoffman (US 8131745 B1).

Claims 3-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 4-5 of U.S. Patent No. 10445371 in view of Malik (WO 2012115965 A1).
 Regarding claim 3, Claims 1 and 4-5 of U.S. Patent No. 10445371 teach the method of claim 1.
Claims 1 and 4-5 of U.S. Patent No. 10445371 do not explicitly disclose assigning an identifier to each of the one or more entities, wherein an identifier is derived from one or more nodes in the graph.
Malik teaches assigning an identifier to each of the one or more entities, wherein an identifier is derived from one or more nodes in the graph. (Fig. 4: Microsoft, Apple, Amazon, etc.)
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to include above limitation into Claims 1 and 4-5 of U.S. Patent No. 10445371. One would have been motivated to do so because there exists a large amount of other interesting information relating to an entity in unstructured content (such as free-text data; for example a news story, a blog, or a press release) where that entity is mentioned. Further, information regarding the entities most closely related to a given entity can also be seen as an interesting property of that given entity. As taught by Malik, Page 2 paragraph 4 – Page 3 paragraph 1.

Regarding claim 4, Claims 1 and 4-5 of U.S. Patent No. 10445371 and Malik teach the method of claim 3.

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to include above limitation into Claims 1 and 4-5 of U.S. Patent No. 10445371. One would have been motivated to do so because there exists a large amount of other interesting information relating to an entity in unstructured content (such as free-text data; for example a news story, a blog, or a press release) where that entity is mentioned. Further, information regarding the entities most closely related to a given entity can also be seen as an interesting property of that given entity. As taught by Malik, Page 2 paragraph 4 – Page 3 paragraph 1.

Regarding claim 5, Claims 1 and 4-5 of U.S. Patent No. 10445371 and Malik teach the method of claim 4.
Malik teaches computing higher order edges between one or more pairs of nodes based on the existing one or more edges between the pairs of nodes. (Fig. 4 and Page 13 paragraph 3: Twitter 114 is more significant to Facebook 100, as indicated by a strength of 0.12, than Microsoft 102, indicated by a strength of 0.05, and both are more significant than Apple 104, indicated by a strength of 0.01.)
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to include above limitation into Claims 1 and 4-5 of U.S. Patent No. 10445371. One would have been motivated to do so because there exists a large amount of other interesting information relating to an entity in unstructured content (such as free-text data; for example a news story, a blog, or a press release) where that entity is mentioned. Further, 

Regarding claim 6, Claims 1 and 4-5 of U.S. Patent No. 10445371 and Malik teach the method of claim 5.
Malik teaches computing higher order edges between one or more pairs of nodes based on the existing one or more edges between the pairs of nodes. (Fig. 4 and Page 13 paragraph 3: Twitter 114 is more significant to Facebook 100, as indicated by a strength of 0.12, than Microsoft 102, indicated by a strength of 0.05, and both are more significant than Apple 104, indicated by a strength of 0.01.)
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to include above limitation into Claims 1 and 4-5 of U.S. Patent No. 10445371. One would have been motivated to do so because there exists a large amount of other interesting information relating to an entity in unstructured content (such as free-text data; for example a news story, a blog, or a press release) where that entity is mentioned. Further, information regarding the entities most closely related to a given entity can also be seen as an interesting property of that given entity. As taught by Malik, Page 2 paragraph 4 – Page 3 paragraph 1.

Regarding claim 7, Claims 1 and 4-5 of U.S. Patent No. 10445371 and Malik teach the method of claim 6.

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to include above limitation into Claims 1 and 4-5 of U.S. Patent No. 10445371. One would have been motivated to do so because there exists a large amount of other interesting information relating to an entity in unstructured content (such as free-text data; for example a news story, a blog, or a press release) where that entity is mentioned. Further, information regarding the entities most closely related to a given entity can also be seen as an interesting property of that given entity. As taught by Malik, Page 2 paragraph 4 – Page 3 paragraph 1.

Regarding claim 8, Claims 1 and 4-5 of U.S. Patent No. 10445371 and Malik teach the method of claim 1.
Malik teaches wherein each of the entities represent at least one of an individual, a household, a company, a shared interest, and an organization. (Fig. 4: Microsoft, Apple, Amazon, etc.)
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to include above limitation into Claims 1 and 4-5 of U.S. Patent No. 10445371. One would have been motivated to do so because there exists a large amount of other interesting information relating to an entity in unstructured content (such as free-text data; for 

Regarding claim 9, Claims 1 and 4-5 of U.S. Patent No. 10445371 and Malik teach the method of claim 4.
Malik teaches receiving a query to the graph to receive various relations for one or more of the entities. (Page 24 paragraph 1: GUI 140 includes a query frame 142 for specifying an entity, a matrix frame 144 for listing similar entity fingerprints to the entity specified in the query frame 142.)
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to include above limitation into Claims 1 and 4-5 of U.S. Patent No. 10445371. One would have been motivated to do so because there exists a large amount of other interesting information relating to an entity in unstructured content (such as free-text data; for example a news story, a blog, or a press release) where that entity is mentioned. Further, information regarding the entities most closely related to a given entity can also be seen as an interesting property of that given entity. As taught by Malik, Page 2 paragraph 4 – Page 3 paragraph 1.

Claims 18-20 of the instant application are substantially similar to claims 3-5. Claims 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 and 10-11 of U.S. Patent No. 10445371 in view of Malik (WO 2012115965 A1).

Claims 10-12 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 4-5 of U.S. Patent No. 10445371 in view of Malik (WO 2012115965 A1), and further in view of Macgillivray (WO 2017011661 A1).
 Regarding claim 10, Claims 1 and 4-5 of U.S. Patent No. 10445371 and Malik teach the method of claim 9.
Claims 1 and 4-5 of U.S. Patent No. 10445371 and Malik do not explicitly disclose wherein the query specifies a confidence level for inferring relations for one or more of the entities.
Macgillivray teaches wherein the query specifies a confidence level for inferring relations for one or more of the entities. (Page 7 lines 17-18: received search query by at least a threshold measure, e.g., the top 1,000 ranked resources.)
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to include above limitation into Claims 1 and 4-5 of U.S. Patent No. 10445371 and Malik. One would have been motivated to do so because a search query, however, is often an incomplete expression of a user's informational need. It is desirable for a user to refine a search query to retrieve most relevant information. As taught by Macgillivray, Page 1 paragraphs 1-2.

Regarding claim 11, Claims 1 and 4-5 of U.S. Patent No. 10445371, Malik and Macgillivray teach the method of claim 10.
Malik teaches wherein the query results include associated confidence levels for the relations for the one of the entities. (Fig. 7: each identified similar entity 152, 154, 156 is percentage of attributes in common with the query entity 158, percentage of shared connections with the query entity from the directed graph 160, etc.)

Regarding claim 12, Claims 1 and 4-5 of U.S. Patent No. 10445371, Malik and Macgillivray teach the method of claim 11.
Malik teaches retrieving identifiers assigned to one or more of the query results. (FIG. 7: each identified similar entity 152, 154, 156 is displayed with its entity name, percentage of attributes in common with the query entity 158, percentage of shared connections with the query entity from the directed graph 160.)

Regarding claim 14, Claims 1 and 4-5 of U.S. Patent No. 10445371 and Malik teach the method of claim 9.
Claims 1 and 4-5 of U.S. Patent No. 10445371 and Malik do not explicitly disclose wherein the query specifying multiple fields and confidence level associated with each of the multiple fields.
Macgillivray teaches wherein the query specifying multiple fields and confidence level associated with each of the multiple fields. (Page 2 lines 10-14: determining, from the set of candidate filters, a set of query filters, each query filter in the set of query filters meeting a diversity threshold that is indicative of a filtered set of content resulting from applying the query filter to the set of resources and a filtered set of content resulting from applying another query filter to the set of resources meeting a difference threshold.)
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to include above limitation into Claims 1 and 4-5 of U.S. Patent No. .

Claims 13 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 4-5 of U.S. Patent No. 10445371 in view of Malik (WO 2012115965 A1), and further in view of Gupta (US 20150142779 A1).
Regarding claim 13, Claims 1 and 4-5 of U.S. Patent No. 10445371 and Malik teach the method of claim 9.
Claims 1 and 4-5 of U.S. Patent No. 10445371 and Malik do not explicitly disclose wherein the query is stored as new observation.
Gupta teaches wherein the query is stored as new observation. ([0018]: the metadata is used to store the search string for future searches (that is, searches subsequent to an original search) using the search string originally used to find the image, such as via an Internet query.)
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to include above limitation into Malik and Wong. One would have been motivated to do so because finding images via searching on the Internet using a search engine results in a web history unique to the searching service or web browser cache. In addition, often the browser or searching service cache is cleared leaving the user to remember where an image file is stored and where it originated. Therefore, there is a need for a method for a reliable and accurate method to save and store images that facilitates retrieval of those images as well as similar images. As taught by Gupta, [0004]-[0005].

Regarding claim 15, Claims 1 and 4-5 of U.S. Patent No. 10445371 and Malik teach the method of claim 9.
Claims 1 and 4-5 of U.S. Patent No. 10445371 and Malik do not explicitly disclose wherein the query is added as a new observation in real-time or in a batch mode.
Gupta teaches wherein the query is added as a new observation in real-time or in a batch mode. ([0018]: the metadata is used to store the search string for future searches (that is, searches subsequent to an original search) using the search string originally used to find the image, such as via an Internet query.)
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to include above limitation into Malik and Wong. One would have been motivated to do so because finding images via searching on the Internet using a search engine results in a web history unique to the searching service or web browser cache. In addition, often the browser or searching service cache is cleared leaving the user to remember where an image file is stored and where it originated. Therefore, there is a need for a method for a reliable and accurate method to save and store images that facilitates retrieval of those images as well as similar images. As taught by Gupta, [0004]-[0005].

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
A. Independent Claims 1 and 16:
Claim 1 recites detecting a plurality of observations including various elements related to different entities, representing the elements using relationship edges and nodes in a graph, assigning confidence levels to the nodes, assigning a score to each relationship edge, computing confidence values for the relationship edges based on confidence level assigned to the nodes and score assigned to each of the relationship edge, traversing the graph to identify the nodes and a relationship edges related to each of the entities at varying levels of confidence. 
The limitation of detecting a plurality of observations including various elements related to different entities, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “A computer implemented” and “an information cataloging system executed by one or more hardware processors by storing the observations in a database” nothing in the claim element precludes the step from practically being performed in the mind. For example, for the “A computer implemented” language, “detecting” in the context of this claim encompasses the user read the information about the different entities and organizing the information into different elements, such as name, address, id, education, skill, etc. For the “an information cataloging system executed by one or more hardware processors by storing the observations in a database” is directed to software executed on a generic computer. Similarly, the limitations of representing the elements using relationship edges and nodes in a graph, assigning confidence levels to the nodes, assigning a score to each relationship edge, computing 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a computer to perform the “detecting”, “representing”, “assigning”, “computing”, and “traversing” steps. The computer for performing the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of analyzing information of different entities and inferring relationship between the different entities) such that it amounts no more than mere instructions to apply the exception using a generic computer. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of 
Similar rationales apply to independent claim 16 because claim 7 is not substantially different from independent claim 1. Claim 16 recite a physical article of manufacture including one or more tangible computer-readable storage media, encoding computer-executable instructions for executing on a computer system to perform the method recited in claim 1. The additional element of using one or more tangible computer-readable storage media, encoding computer-executable instructions for executing on a computer system to perform “detecting”, “representing”, “assigning”, “computing”, and “traversing” steps amounts to no more than mere instructions to apply the exception using a generic computer. Mere instructions to apply an exception using a generic computer cannot provide an inventive concept. The claim is not patent eligible.
B. Dependent claims: 
a. The dependent claims 2-15 and 17-20 are also rejected under 35 U.S.C 101 as being directed to non-statutory subject matter for the same reasons addressed above as the claims do not contain any additional element or combination of elements which amount to significantly more than the abstract idea itself. 
Claims 2 and 17 recite additional elements of “assigning an identifier to each of the one or more entities, wherein an identifier is a randomly assigned value”, are to further limiting on 
Claims 3 and 18 recite additional elements of “assigning an identifier to each of the one or more entities, wherein an identifier is derived from one or more nodes in the graph”, are to further limiting on representing the various elements related to different entities in a graph which can be performed by human mind or on paper. 
Claims 4 and 19 recite additional elements of “wherein the identifiers are represented as identifier nodes in the graph”, is to further limiting on representing the various elements related to different entities in a graph which can be performed by human mind or on paper.
Claims 5 and 20 recite additional elements of “computing higher level edges between identifier nodes and one or more other nodes”, are to further limiting on assigning score to each relationship edge which can be performed by human mind or on paper. 
Claim 6 is directed to further limiting assigning score to each relationship edge which can be performed by human mind or on paper.
Claim 7 is directed to further limiting computing the confidence level which can be performed by human mind or on paper.
Claim 8 is directed to further limiting the type of entities being analyzed which can be performed by human mind or on paper.
Claims 9-15 are directed to further limiting identify nodes have relationship at varying levels of confidence which can be also performed by human mind or on paper.
The dependent claims 2-15 and 17-20 are not patent eligible because they do not contain any additional element or combination of elements which amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3-9, 16, and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Malik (WO 2012115965 A1) in view of Wong (US 20060294151 A1).
Regarding claim 1, Malik teaches a computer implemented method comprising: 
detecting a plurality of observations including various elements related to different entities; (Page 3 paragraph 4 – Page 4 paragraph 1: analyzing an entity includes identifying a first entity from a plurality of entities, each of the plurality of entities associated with an entity fingerprint comprising at least one assigned attribute (e.g. a plurality of observations including elements), comparing the entity fingerprint associated with the first entity to each of the entity fingerprints associated with the plurality of entities, and identifying at least one similar entity to the first entity from the plurality of entities based on the fingerprint comparisons.)
representing the one or more of various elements as nodes in a graph in an information cataloging system executed by one or more hardware processors by storing the observations in a database; (Page 3 paragraph 2: Entities are represented as vertices (e.g. nodes) in a directed graph, and edges are generated using entity co-occurrences (e.g. relationship) in unstructured documents and supervised information from structured data sources. Page 11 paragraph 1: Information needed to generate the directed graph is stored in one or more structured data sources, such as a relational database.)
representing relations between one or more nodes as relation edges in the graph; (Page 3 paragraph 2: Entities are represented as vertices (e.g. nodes) in a directed graph, and edges are generated using entity co-occurrences (e.g. relationship) in unstructured documents and supervised information from structured data sources.)
assigning, using the information cataloging system, a score to each relationship edge based on metadata related to the relations represented by the relationship edge; (Page 16 paragraph 1: the similarity score is computed as a weighted linear combination of the cosine similarity scores of each attribute (e.g. assigning a score to each relationship edge) included in the fingerprints. Page 5 paragraph 4: a data structure for association with the entity, the data structure including at least one attribute identifier, associated attribute-type identifier, associated attribute value, and associated attribute weight (e.g. metadata).)
combination of the cosine similarity scores of each attribute included in the fingerprints. This score represents how alike two entities are, rather than simply how connected they are in the graph. Page 23 paragraph 3: comparison module 32 computes a similarity score for the first and second entity fingerprints by applying similarity functions to corresponding normalized attributes of each fingerprint and aggregates the results.) and 
traversing the graph to identify a plurality of the nodes and a relationship edges related to each of the one or more entities at varying levels of confidence. (Abstract: Systems and techniques for exploring relationships among entities are disclosed. Page 4 paragraph 1: comparing the entity fingerprint associated with the first entity to each of the entity fingerprints associated with the plurality of entities, and identifying at least one similar (e.g. relationship) entity to the first entity from the plurality of entities based on the fingerprint comparisons.)
Malik does not explicitly disclose assigning confidence levels to one or more of the plurality of nodes.
However, Wong teaches assigning confidence levels to one or more of the plurality of nodes. ([0058]: Trust may be represented as a numerical score as to the confidence of the system in that data. For instance, trust may be affected by the recency of data or by the confidence in the data source.)
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to include above limitation into Malik. One would have been motivated to do so because the concept of trust involves a system of measuring the value and reliability of 

Regarding claim 3, Malik and Wong teach the method of claim 1.
Malik teaches assigning an identifier to each of the one or more entities, wherein an identifier is derived from one or more nodes in the graph. (Fig. 4: Microsoft, Apple, Amazon, etc.)

Regarding claim 4, Malik and Wong teach the method of claim 3.
Malik teaches wherein the identifiers are represented as identifier nodes in the graph. (Fig. 4: Microsoft, Apple, Amazon, etc.)

Regarding claim 5, Malik and Wong teach the method of claim 4.
Malik teaches computing higher order edges between one or more pairs of nodes based on the existing one or more edges between the pairs of nodes. (Fig. 4 and Page 13 paragraph 3: Twitter 114 is more significant to Facebook 100, as indicated by a strength of 0.12, than Microsoft 102, indicated by a strength of 0.05, and both are more significant than Apple 104, indicated by a strength of 0.01.)

Regarding claim 6, Malik and Wong teach the method of claim 5.
Malik teaches computing higher order edges between one or more pairs of nodes based on the existing one or more edges between the pairs of nodes. (Fig. 4 and Page 13 paragraph 3: Twitter 114 is more significant to Facebook 100, as indicated by a strength of 0.12, than 

Regarding claim 7, Malik and Wong teach the method of claim 6.
Malik teaches computing a confidence level of the computed higher order edges based on distance of the computed higher order edges. (Page 13 paragraph 2: The association module 30 may assign a significance score to one or more edges of the directed graph, where higher values indicate stronger connections. where a given entity El may be very significant for a connected entity E2, but the connected entity E2 may not be equally significant for entity El.)

Regarding claim 8, Malik and Wong teach the method of claim 1.
Malik teaches wherein each of the entities represent at least one of an individual, a household, a company, a shared interest, and an organization. (Fig. 4: Microsoft, Apple, Amazon, etc.)

Regarding claim 9, Malik and Wong teach the method of claim 4.
Malik teaches receiving a query to the graph to receive various relations for one or more of the entities. (Page 24 paragraph 1: GUI 140 includes a query frame 142 for specifying an entity, a matrix frame 144 for listing similar entity fingerprints to the entity specified in the query frame 142.)


detecting a plurality of observations including various elements related to different entities; (Page 3 paragraph 4 – Page 4 paragraph 1: analyzing an entity includes identifying a first entity from a plurality of entities, each of the plurality of entities associated with an entity fingerprint comprising at least one assigned attribute (e.g. a plurality of observations including elements), comparing the entity fingerprint associated with the first entity to each of the entity fingerprints associated with the plurality of entities, and identifying at least one similar entity to the first entity from the plurality of entities based on the fingerprint comparisons.)
representing the one or more of various elements as nodes in a graph in an information cataloging system executed by one or more hardware processors by storing the observations in a database; (Page 3 paragraph 2: Entities are represented as vertices (e.g. nodes) in a directed graph, and edges are generated using entity co-occurrences (e.g. relationship) in unstructured documents and supervised information from structured data sources. Page 11 paragraph 1: Information needed to generate the directed graph is stored in one or more structured data sources, such as a relational database.)
representing relations between one or more nodes as relation edges in the graph; (Page 3 paragraph 2: Entities are represented as vertices (e.g. nodes) in a directed graph, and edges are generated using entity co-occurrences (e.g. relationship) in unstructured documents and supervised information from structured data sources.)
assigning, using the information cataloging system, a score to each relationship edge based on metadata related to the relations represented by the relationship edge; (Page 16 combination of the cosine similarity scores of each attribute (e.g. assigning a score to each relationship edge) included in the fingerprints. Page 5 paragraph 4: a data structure for association with the entity, the data structure including at least one attribute identifier, associated attribute-type identifier, associated attribute value, and associated attribute weight (e.g. metadata).)
computing confidence values for one or more of the relationship edges based on the nodes associated with the edges and the score assigned to each of the relationship edges; (Page 16 paragraph 1: the similarity score is computed as a weighted linear combination of the cosine similarity scores of each attribute included in the fingerprints. This score represents how alike two entities are, rather than simply how connected they are in the graph. Page 23 paragraph 3: comparison module 32 computes a similarity score for the first and second entity fingerprints by applying similarity functions to corresponding normalized attributes of each fingerprint and aggregates the results.) and 
traversing the graph to identify a plurality of the nodes and a relationship edges related to each of the one or more entities at varying levels of confidence. (Abstract: Systems and techniques for exploring relationships among entities are disclosed. Page 4 paragraph 1: comparing the entity fingerprint associated with the first entity to each of the entity fingerprints associated with the plurality of entities, and identifying at least one similar (e.g. relationship) entity to the first entity from the plurality of entities based on the fingerprint comparisons.)
Malik does not explicitly disclose assigning confidence levels to one or more of the plurality of nodes.
However, Wong teaches assigning confidence levels to one or more of the plurality of nodes. ([0058]: Trust may be represented as a numerical score as to the confidence of the system in that data. For instance, trust may be affected by the recency of data or by the confidence in the data source.)
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to include above limitation into Malik. One would have been motivated to do so because the concept of trust involves a system of measuring the value and reliability of data. It is desirable to calculate trust score based on recency of data or by the confidence in the data source. As taught by Wong, [0058].

Regarding claim 18, Malik and Wong teach the physical article of manufacture of claim 16.
Malik teaches assigning an identifier to each of the one or more entities, wherein an identifier is derived from one or more nodes in the graph. (Fig. 4: Microsoft, Apple, Amazon, etc.)

Regarding claim 19, Malik and Wong teach the physical article of manufacture of claim 16.
Malik teaches wherein the identifiers are represented as identifier nodes in the graph. (Fig. 4: Microsoft, Apple, Amazon, etc.)

Regarding claim 20, Malik and Wong teach the physical article of manufacture of claim 16.
Malik teaches computing higher order edges between one or more pairs of nodes based on the existing one or more edges between the pairs of nodes. (Fig. 4 and Page 13 paragraph 3: 

Claims 2 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Malik (WO 2012115965 A1) in view of Wong (US 20060294151 A1), and further in view of Hoffman (US 8131745 B1).
Regarding claim 2, Malik and Wong teach the method of claim 1.
Malik and Wong do not explicitly disclose assigning an identifier to each of the one or more entities, wherein an identifier is a randomly assigned value.
Hoffman teaches assigning an identifier to each of the one or more entities, wherein an identifier is a randomly assigned value. (Fig. 6: Email 1, Email 2, User A, User B, etc.)
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to include above limitation into Malik and Wong. One would have been motivated to do so because it is desirable to assign some random value to nodes on a graph in order to simplify the process and time saving.

Regarding claim 17, Malik and Wong teach the physical article of manufacture of claim 16.
Malik and Wong do not explicitly disclose assigning an identifier to each of the one or more entities, wherein an identifier is a randomly assigned value.
Hoffman teaches assigning an identifier to each of the one or more entities, wherein an identifier is a randomly assigned value. (Fig. 6: Email 1, Email 2, User A, User B, etc.)
.

Claims 10-12 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Malik (WO 2012115965 A1) in view of Wong (US 20060294151 A1), and further in view of Macgillivray (WO 2017011661 A1).
Regarding claim 10, Malik and Wong teach the method of claim 9.
Malik and Wong do not explicitly disclose wherein the query specifies a confidence level for inferring relations for one or more of the entities.
Macgillivray teaches wherein the query specifies a confidence level for inferring relations for one or more of the entities. (Page 7 lines 17-18: received search query by at least a threshold measure, e.g., the top 1,000 ranked resources.)
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to include above limitation into Malik and Wong. One would have been motivated to do so because a search query, however, is often an incomplete expression of a user's informational need. It is desirable for a user to refine a search query to retrieve most relevant information. As taught by Macgillivray, Page 1 paragraphs 1-2.

Regarding claim 11, Malik, Wong and Macgillivray teach the method of claim 10.
Malik teaches wherein the query results include associated confidence levels for the relations for the one of the entities. (Fig. 7: each identified similar entity 152, 154, 156 is percentage of attributes in common with the query entity 158, percentage of shared connections with the query entity from the directed graph 160, etc.)

Regarding claim 12, Malik, Wong and Macgillivray teach the method of claim 11.
Malik teaches retrieving identifiers assigned to one or more of the query results. (FIG. 7: each identified similar entity 152, 154, 156 is displayed with its entity name, percentage of attributes in common with the query entity 158, percentage of shared connections with the query entity from the directed graph 160.)

Regarding claim 14, Malik and Wong teach the method of claim 9.
Malik and Wong do not explicitly disclose wherein the query specifying multiple fields and confidence level associated with each of the multiple fields.
Macgillivray teaches wherein the query specifying multiple fields and confidence level associated with each of the multiple fields. (Page 2 lines 10-14: determining, from the set of candidate filters, a set of query filters, each query filter in the set of query filters meeting a diversity threshold that is indicative of a filtered set of content resulting from applying the query filter to the set of resources and a filtered set of content resulting from applying another query filter to the set of resources meeting a difference threshold.)
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to include above limitation into Malik and Wong. One would have been motivated to do so because a search query, however, is often an incomplete expression of a user's informational need. It is desirable for a user to refine a search query to retrieve most relevant information. As taught by Macgillivray, Page 1 paragraphs 1-2.

Claims 13 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Malik (WO 2012115965 A1) in view of Wong (US 20060294151 A1), and further in view of Gupta (US 20150142779 A1).
Regarding claim 13, Malik and Wong teach the method of claim 9.
Malik and Wong do not explicitly disclose wherein the query is stored as new observation.
Gupta teaches wherein the query is stored as new observation. ([0018]: the metadata is used to store the search string for future searches (that is, searches subsequent to an original search) using the search string originally used to find the image, such as via an Internet query.)
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to include above limitation into Malik and Wong. One would have been motivated to do so because finding images via searching on the Internet using a search engine results in a web history unique to the searching service or web browser cache. In addition, often the browser or searching service cache is cleared leaving the user to remember where an image file is stored and where it originated. Therefore, there is a need for a method for a reliable and accurate method to save and store images that facilitates retrieval of those images as well as similar images. As taught by Gupta, [0004]-[0005].

Regarding claim 15, Malik and Wong teach the method of claim 9.
Malik and Wong do not explicitly disclose wherein the query is added as a new observation in real-time or in a batch mode.
in real-time or in a batch mode. ([0018]: the metadata is used to store the search string for future searches (that is, searches subsequent to an original search) using the search string originally used to find the image, such as via an Internet query.)
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to include above limitation into Malik and Wong. One would have been motivated to do so because finding images via searching on the Internet using a search engine results in a web history unique to the searching service or web browser cache. In addition, often the browser or searching service cache is cleared leaving the user to remember where an image file is stored and where it originated. Therefore, there is a need for a method for a reliable and accurate method to save and store images that facilitates retrieval of those images as well as similar images. As taught by Gupta, [0004]-[0005].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZI YE whose telephone number is (571)270-1039.  The examiner can normally be reached on Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZI YE/Primary Examiner, Art Unit 2455